Title: To George Washington from Robert Morris, 20 August 1783
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Office of Finance 20th Augt 1783
                        
                        I have received your Letter of the thirteenth of August from Newburgh—The Business mentioned in it does by no
                            means fall within my Cognizance but is purely in your own Discretion. You may indeed by the Exhibition of your account at
                            the Treasury bring it under my notice but this is exactly what I would advise you not to do because as the Ballance would
                            in that Case be certified among the old Debts I could only direct it to be placed on Interest—If on the contrary you
                            direct Payment of the amount from the Pay Chest, which I conceive you have a Right to do, then on the Exhibition of your
                            accounts they will stand completely ballanced—I mention this for two Reasons, first because I wish to facilitate your
                            Views, and secondly because I think that Congress have made you the sole Judge as to the Extent and manner of your Expence
                            and that it is my Duty to enable the Paymaster to answer your Drafts. I am Sir with very sincere Esteem your most obedient
                            & humble Servant
                        
                            Robt Morris
                        
                    